United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3211
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
         v.                              * District Court for the
                                         * Eastern District of Missouri.
Martay Love,                             *
                                         * [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                              Submitted: May 7, 2012
                                 Filed: June 29, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Martay Love brings this appeal following entry of judgment by the district
     1
court revoking his supervised release and sentencing him to serve 12 months and 1
day in prison. For reversal, he argues that the district court lacked jurisdiction to
revoke his supervised release, that the court abused its discretion in denying his
request to present witnesses at the revocation hearing, and that he received ineffective
assistance of counsel.


         1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
       We reject these arguments. The district court had jurisdiction to revoke Love’s
supervised release because the court found by a preponderance of the evidence that
Love had violated several of his supervised-release conditions. See 18 U.S.C.
§ 3583(e)(3). Further, we find that the district court did not abuse its discretion in
denying counsel’s request for additional time to obtain witnesses and prepare for the
hearing: counsel had stated that morning that Love was prepared to admit the
violations; counsel did not indicate upon making the request why he had been unable
to prepare, who was needed to testify, or what their testimony would be; and he was
able to cross-examine the supervising officer. See United States v. Cotroneo, 89 F.3d
510, 513-14 (8th Cir. 1996). Finally, the ineffective-assistance claim is undeveloped
and not properly before us. See United States v. Hughes, 330 F.3d 1068, 1069 (8th
Cir. 2003).

     Accordingly, we affirm the judgment of the district court, grant counsel’s
motion to withdraw, and deny Love’s appellate motions.
                      ______________________________




                                         -2-